FILED
                                                         United States Court of Appeals
                                    PUBLISH                      Tenth Circuit

                                                                 October 21, 2014
                 UNITED STATES COURT OF APPEALS
                                              Elisabeth A. Shumaker
                          TENTH CIRCUIT           Clerk of Court




CITIZEN CENTER,

             Plaintiff-Appellant,

v.                                                   No. 12-1414

SCOTT GESSLER, in his official
capacity as Colorado Secretary of
State; ANGELA MYERS, in her
official capacity as Larimer County
Clerk & Recorder; PAM
ANDERSON, in her official
capacity as Jefferson County Clerk
& Recorder; HILLARY HALL, in
her official capacity as Boulder
County Clerk & Recorder; JOYCE
RENO, in her official capacity as
Chaffee County Clerk & Recorder;
and TEAK SIMONTON, in her
official capacity as Eagle County
Clerk & Recorder,

       Defendants-Appellees.


              Appeal from the United States District Court
                      for the District of Colorado
                 (D.C. No. 1:12-CV-00370-CMA-MJW)


Robert A. McGuire, III, McGuire Bains LLC, Lone Tree, CO (Jeffrey David
Baines, McGuire Baines LLC, Denver, CO, on the briefs), for Plaintiff-Appellant.
David Hughes, Boulder County Attorney, Boulder, CO, and LeeAnn Morrill, First
Assistant Attorney General, Office of the Attorney General for the State of
Colorado, Denver, CO (Writer Mott and David Wunderlich, Assistant Jefferson
County Attorneys, Golden, CO, David Ayraud and William G. Ressue, Larimer
County Attorney’s Office, Fort Collins, CO, Gillian Dale and Tom Lyons, Hall &
Evans, Denver, CO, Bryan Treu, Eagle County Attorney, Eagle, CO, and Jennifer
Davis, Chaffee County Attorney, Salida, CO, and John W. Suthers, Attorney
General, with them on the briefs) for Defendants-Appellees.


Before HOLMES, McKAY, and BACHARACH, Circuit Judges.


BACHARACH, Circuit Judge.

      In May 2012, election officials in six Colorado counties (Larimer,

Jefferson, Boulder, Chafee, Eagle, and Mesa) had the theoretical ability to

learn how individuals voted because the ballots were traceable. Citizen

Center, a Colorado non-profit organization, sued the Secretary of State and

the clerks for five of the six counties, contending that the use of traceable

ballots violates members’ federal constitutional rights involving: (1)

voting, (2) free speech and association, (3) substantive due process, (4)

equal protection, and (5) procedural due process. 1 In addition, Citizen

Center has sued five of the clerks for violation of the Colorado

Constitution. 2


1
      The suit was brought against the clerks for all of the six counties.
But the Clerk for Mesa County (Ms. Sheila Reiner) settled with Citizen
Center.
2
     Initially, the claims under the state constitution were also asserted
against the Secretary of State. But, Citizen Center withdrew the state
claims against the Secretary of State, admitting that they should have been
                                      2
      All defendants moved to dismiss for lack of standing, and the clerks

included an alternative argument for dismissal under Federal Rule of Civil

Procedure 12(b)(6). The district court dismissed the complaint on standing

grounds without reaching the merits of the clerks’ argument under Rule

12(b)(6). R. vol. 3, at 497.

      This appeal presents three types of issues: (1) mootness, (2)

standing, and (3) sufficiency of the allegations against the clerks under

Rule 12(b)(6). We conclude:

      ●     The claims are partially moot because the Secretary of State
            has adopted new regulations banning some of the challenged
            practices.

      ●     Citizen Center has standing on the “live” parts of the claims
            involving denial of equal protection and procedural due
            process, but Citizen Center’s alleged injury in fact is too
            speculative for standing on the “live” parts of the claims
            involving the right to vote, engage in free speech and
            association, and enjoy substantive due process.

      ●     The first amended complaint failed to state a valid claim
            against the clerks for denial of equal protection or procedural
            due process.

These conclusions result in termination of all claims except the federal

claims against the Secretary of State for denial of equal protection and

procedural due process.



asserted only against the clerks. R. vol. 1, at 118; see R. vol. 3, at 496
(district court’s acknowledgment that Citizen Center had conceded that the
claims under the state constitution could not be maintained against the
Secretary of State).
                                      3
I.    Traceable Ballots

      Analysis of the claims requires an understanding of the balloting

practices in the six Colorado counties, Citizen Center’s theories, and the

Secretary of State’s regulatory changes designed to enhance ballot secrecy.

      A.    Challenged Balloting Practices

      Citizen Center complains of the potential for election officials in six

Colorado counties to trace ballots to individual voters. This potential

allegedly exists because:

      (1)   each ballot has a unique number or barcode,

      (2)   some ballots may be unique among the ballots cast on an
            electronic voting machine, and

      (3)   some ballots may be unique within a batch of ballots. 3

R. vol. 1, at 25, 27-31, 33-34.

      According to Citizen Center, ballots are traceable when they bear

unique numbers or barcodes. Unique numbers or barcodes are used in

3
      The clerks state that traceable ballots are used to: “(1) prevent[]
election fraud by ensuring that ballots are not duplicated or double
counted; (2) prevent[] human error by establishing an electronic means of
preventing double counting; (3) ensure[] that problematic ballots (such as
those with improper marks, under-votes, and over-votes) can be quickly
reviewed by bi-partisan election judges to determine the intent of the
voter; (4) allow[] the processing of the [voluminous number of] ballots…
submitted in a general election in a timely and orderly fashion; (5) allow[]
a thorough and accurate post-election audit to help ensure that every vote[]
[has] been properly counted; (6) and conduct[] an accurate canvass,
required by law, in which election staff must execute a very detailed
reconciliation of the election and ensure accurate accounting of ballots
printed, received, and counted.” R. vol. 3, at 362; see id. at 351, 356.
                                      4
three of the counties. Id. at 31, 33-34. In these counties, ballots are

traceable because an election official who identifies a voter with a unique

ballot can later identify the ballot as belonging to that particular voter. Id.

at 27-34.

      Citizen Center also contends that election officials can trace ballots

that are unique among those cast on an electronic-voting machine. In each

of the six counties, officials record the date of voting, the machine’s

unique identifier, and the precinct number or ballot style used by the voter.

Id. at 27, 29-30, 32-33, 35. By comparing this information with available

data, Citizen Center argues, election officials can trace a ballot whenever

it is unique among the ballots cast on a particular voting machine. See id.

at 27-30, 32-35.

      The potential for tracing also allegedly exists because some ballots

may be unique within a single batch. Four of the counties (Mesa, Larimer,

Jefferson, and Boulder) process and store mail-in (absentee) ballots in

discrete batches. Id. at 25, 27, 29, 32. Each batch is associated with a

batch sheet listing the names, voter identification numbers, precinct

numbers, ballot styles, and other information for the voters whose ballots

are included in the batch. Id. at 25, 27, 30, 32. Because batches are

relatively small, some ballots may be unique within the batch. Thus,

Citizen Center alleges that election officials will sometimes be able to



                                       5
trace a ballot by comparing the content to information in the batch sheet.

Id. at 25-26, 28, 30, 32.

      B.      Citizen Center’s Theories

      Citizen Center’s members include voters from the six counties who

intend to “freely vote their conscience[s]” in upcoming elections. Id. at

38. But the members allegedly fear that their ballots will be traced and

that votes are “subject to being identified by government officials and

others at any time after an election.” Id. at 41. Thus, Citizens Center

fears that members may not “freely exercise their fundamental right to

vote” because of the possibility of tracing. Id. at 42, 44.

      Citizen Center contends that the counties’ election procedures

“substantially burden, infringe and chill” members’ constitutional rights

to: (1) vote, (2) engage in free speech and association, (3) enjoy

substantive and procedural due process, and (4) enjoy equal protection. Id.

at 42, 44-48, 51, 53.

      C.      Actual Tracing of Ballots

      Colorado election officials must swear “not to inquire or disclose

how any elector shall have voted.” Colo. Const. art. VII, § 8. Thus, all

mail ballots are provided to voters with a secrecy envelope or sleeve to

prevent officials from learning how a citizen voted. Colo. Rev. Stat. § 1-

7.5-103(5).



                                      6
      Citizen Center alleges that election officials in three counties have

either traced individual ballots or failed to adequately safeguard the

secrecy of voters’ ballots. According to Citizen Center, officials in Mesa

and Larimer counties traced the ballots of identified public officials and

publicized the ability to trace ballots. R. vol. 1, at 26, 28. And Jefferson

County allegedly published the electoral choices of 30 identifiable voters

for nearly a year and a half. Id. at 30-31; R. vol. 2, at 210.

      D.    The Secretary of State’s Regulatory Changes

      The Secretary of State bears responsibility for regulating election

procedures for each Colorado county. Colo. Rev. Stat. § 1-1-110(1) (“The

county clerk and recorder . . . shall . . . follow the rules and orders

promulgated by the secretary of state pursuant to this code.”); see 8 Colo.

Code Regs. § 1505-1:7.1 (requiring approval by the Secretary of State on

all mail ballot plans).

      Citizen Center challenges the constitutionality of voting procedures

in the 2012 election. R. vol. 1, at 41. But the Secretary of State has

revised its election regulations. See 8 Colo. Code Regs. § 1505-1. The

current regulations: (1) prohibit counties from printing ballots with unique

numbers or barcodes, (2) require counties using rotating numbers to “print

at least ten ballots of each ballot style for each number,” and (3) direct

county clerks to “dissociate any batch number that could trace a ballot

back to the specific voter who cast it from the counted ballots no later than

                                       7
the final certification of the abstract of votes cast.” Id. §§ 1505-1:4.8.4(a),

1505-1:7.5.8.

II.   Mootness

      The Defendants contend that the action is moot because: (1) Citizen

Center challenged only the 2012 election procedures and the election has

passed, (2) the Secretary of State has adopted new regulations superseding

the procedures being challenged, and (3) the action is prudentially moot.

Clerks’ Br. at 8-14; Sec’y’s Br. at 30-34. We reject the Defendants’ first

and third arguments. But the new regulations moot the challenges to some

of the balloting practices.

      A.    The Choice Between Jurisdictional Issues

      Mootness and standing are jurisdictional. WildEarth Guardians v.

Pub. Serv. Co. of Colo., 690 F.3d 1174, 1182 (10th Cir. 2012). Because

“[t]here is no mandatory ‘sequencing of nonmerits issues,’” we have

“leeway ‘to choose among threshold grounds for denying audience to a

case on the merits.’” Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp.,

549 U.S. 422, 431 (2007) (quoting Ruhrgas AG v. Marathon Oil Co., 526

U.S. 574, 584, 585 (1999)). We begin by addressing mootness.

      B.    The Requirement of a Live Controversy

      “[T]he existence of a live case or controversy is a constitutional

prerequisite to federal court jurisdiction.” McClendon v. City of

Albuquerque, 100 F.3d 863, 867 (10th Cir. 1996). A federal court must

                                       8
order dismissal for mootness if the controversy ends prior to a decision

even if a justiciable controversy existed when the suit began. Jordan v.

Sosa, 654 F.3d 1012, 1023 (10th Cir. 2011). Because Citizen Center seeks

only prospective equitable relief, past exposure to illegal conduct would

not establish a live controversy in the absence of continuing ill effects.

See Beattie v. United States, 949 F.2d 1092, 1093-94 (10th Cir. 1991)

(“‘[P]ast exposure to illegal conduct does not in itself show a present case

or controversy regarding injunctive relief . . . if unaccompanied by any

continuing, present adverse effects.’” (quoting O’Shea v. Littleton, 414

U.S. 488, 495-96 (1974))).

      C.    The Defendants’ Burden

      Because the Defendants argue that there is no longer a live case or

controversy, they must demonstrate mootness. In re Paige, 584 F.3d 1327,

1336 (10th Cir. 2009).

      D.    The 2012 Election

      The clerks argue that the action is moot in part because: (1) Citizen

Center challenged only the procedures in the 2012 presidential election,

and (2) this election has come and gone. Clerks’ Br. at 8-9. This

argument misconceives the nature of the relief sought.

      Generally, a claim for prospective injunction becomes moot once the

event to be enjoined has come and gone. See Utah Animal Rights Coal. v.

Salt Lake City Corp., 371 F.3d 1248, 1257 (10th Cir. 2004) (holding that

                                      9
the plaintiff’s application to protest during the Olympics was moot because

the Olympics had already taken place). But Citizen Center sought to

enjoin the use of traceable ballots for all future elections. See R. vol. 1, at

39-40 (noting Citizen Center’s members face injury in “other future

elections”). Thus, the passing of the 2012 election did not render the

action moot. See Consumer Party v. Davis, 778 F.2d 140, 146 n.12 (3d

Cir. 1985) (noting that a request for a preliminary injunction, growing out

of elections, did not become moot after the elections passed because the

requested relief would apply to future elections).

      E.    New Regulations

      The Defendants also assert that the Secretary of State’s new

regulations 4 render the case moot on constitutional and prudential grounds.

In response, Citizen Center urges us to apply the voluntary-cessation

exception. We conclude:

      ●     The new regulations partially moot the case.

      ●     Neither the voluntary-cessation exception nor the prudential
            mootness doctrine applies.

      1.    Partial Mootness

      Citizen Center challenges three types of county balloting practices:

(1) use of a unique number or barcode; (2) use of a unique ballot among

the ballots cast on a voting machine; and (3) use of a unique ballot within a

4
      We analyze the current regulations, which took effect on December
30, 2013.
                                      10
batch. R. vol. 1, at 25, 27-31, 33-34. Generally, an action becomes moot

when someone challenges a regulation and it is repealed. Citizens for

Responsible Gov’t State Political Action Comm. v. Davidson, 236 F.3d

1174, 1182 (10th Cir. 2000). But, a repeal does not moot the case when

the remaining regulations allow continuation of the conduct being

challenged. See id. Some of Citizen Center’s challenges became moot

with the new regulations.

     The new regulations address some of the disputed practices by: (1)

barring counties from printing ballots with unique numbers or barcodes,

and (2) requiring counties to dissociate batch numbers from ballots before

final certification of the vote. 8 Colo. Code Regs. §§ 1505-1:4.8.4(a),

1505-1:7.5.8.

     These regulations moot Citizen Center’s challenges to:

     (1)   the use of unique numbers and barcodes, and

     (2)   the use of a unique ballot within a batch after final certification
           of the vote.

But the new regulations do not moot the remaining challenges.

     The clerks point out that the new regulations require counties to print

at least ten ballots of each ballot style for each number. Id. § 1505-

1:4.8.4; see Clerks’ Br. at 11. But this requirement does not moot the

claims. Though the counties will use ten copies of every ballot style, some

ballots may remain traceable because they will be unique among the ballots


                                     11
cast on a single voting machine or within a batch before certification.

Therefore, Citizen Center’s challenges are not moot with respect to the use

of a unique ballot among the ballots cast on a voting machine and use of a

unique ballot within a batch before final certification of the vote.

      2.    The Voluntary-Cessation Exception

      Citizen Center argues that we should apply the voluntary-cessation

exception to the mootness doctrine. Citizen Ctr.’s Reply Br. at 8-11. This

exception does not apply.

      A defendant’s voluntary cessation of a challenged practice rarely

moots a federal case because a “‘party should not be able to evade judicial

review, or to defeat a judgment, by temporarily altering questionable

behavior.’” Unified Sch. Dist. No. 259 v. Disability Rights Ctr. of Kan.,

491 F.3d 1143, 1149 (10th Cir. 2007) (quoting City News & Novelty, Inc. v.

City of Waukesha, 531 U.S. 278, 284 n.1 (2001)). Nonetheless, a

defendant’s voluntary cessation moots a case when a challenged regulation

is repealed and the government does not openly express intent to reenact it.

Camfield v. City of Okla. City, 248 F.3d 1214, 1223-24 (10th Cir. 2001).

But a case is not moot if a challenged regulation is repealed and there are

“‘clear showings of reluctant submission [by government actors] and a

desire to return to the old ways.’” Rio Grande Silvery Minnow v. Bureau

of Reclamation, 601 F.3d 1096, 1117 (10th Cir. 2010) (alteration in



                                      12
original) (quoting 13C Charles Alan Wright, Arthur M. Miller & Edward

H. Cooper, Federal Practice and Procedure § 3533.6, at 311 (3d ed. 2008)).

     Citizen Center makes two arguments:

     (1)   The Secretary of State has revised its regulations multiple
           times during this litigation, allowing emergency regulations to
           lapse.

     (2)   The clerks have expected some regulations to be “overturned or
           modified.”

Citizen Ctr.’s Reply Br. at 10-11. We reject both arguments.

     First, the Secretary of State’s revisions do not indicate a desire to

return to old ways. With each revision, the Secretary has enacted stricter

or substantively similar regulations, and Citizen Center does not suggest

that the new regulations will be watered down. 5

     Second, the clerks have not threatened to defy the Secretary’s new

regulations. Disagreeing with a regulation is not the same as refusing to

follow it, especially when the clerks’ ballot plans require approval by the

Secretary of State. Thus, the voluntary-cessation exception does not apply

and Citizen Center’s challenges are moot with respect to the use of unique

numbers and batching after certification of the vote.




5
      Although the Secretary of State allowed the emergency regulations to
lapse between December 2012 and May 2013, Citizen Center does not
claim that any elections took place during that time. See Citizen Ctr.’s
Reply Br. at 4.
                                     13
     3.    Prudential Mootness

     Finally, the clerks urge us to apply the prudential mootness doctrine

to the portion of the case that would otherwise survive. Clerks’ Br. at 13.

The doctrine of prudential mootness does not apply.

     A case is prudentially moot if “circumstances [have] changed since

the beginning of litigation that forestall any occasion for meaningful

relief.” S. Utah Wilderness Alliance v. Smith, 110 F.3d 724, 727 (10th Cir.

1997). We may decline to grant relief when the “government . . . has

already changed or is in the process of changing its policies or where it

appears that any repeat of the actions in question is otherwise highly

unlikely.” Bldg. & Const. Dep’t v. Rockwell Int’l Corp., 7 F.3d 1487, 1492

(10th Cir. 1993).

     The regulatory changes would not halt the threat of traceable ballots

when voters use unique numbers or barcodes and the ballots are unique

within a batch prior to final certification of the vote. Thus, a judgment for

Citizen Center could provide meaningful relief. In these circumstances,

the prudential mootness doctrine does not apply.

     F.    Conclusion

     Enactment of the current regulations moots the claims involving:

     (1)   the use of unique numbers and barcodes on ballots, and

     (2)   the use of a unique ballot within a batch after certification of
           the vote.


                                     14
But the new regulations continue to allow use of unique ballots on an

electronic voting machine and batching practices before final certification.

Thus, Citizen Center’s challenges to these practices are not moot.

III.   Standing

       As discussed above, a live controversy remains on the use of a

unique ballot on a single voting machine and pre-certification batching

practices. We therefore address Citizen Center’s standing to challenge

these procedures. In doing so, we conclude that Citizen Center lacks

standing on the claims involving members’ rights to vote, engage in free

speech and association, and enjoy substantive due process.

       A.   Standard of Review

       The district court dismissed the entire complaint for lack of standing.

R. vol. 3, at 497. We review that decision de novo. United States v. Colo.

Supreme Court, 87 F.3d 1161, 1164 (10th Cir. 1996). In conducting de

novo review, however, we must assume that the amended complaint is true

and construe the allegations in favor of Citizen Center. Cressman v.

Thompson, 719 F.3d 1139, 1144 (10th Cir. 2013).

       B.   Elements of Constitutional Standing

       Constitutional standing involves three elements: (1) injury in fact;

(2) causation; and (3) redressability. Lujan v. Defenders of Wildlife, 504

U.S. 555, 560-61 (1992). Citizen Center can pursue its claims only if its

members would have standing to sue in their own right. Hunt v. Wash.

                                      15
State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977). Thus, we must

consider whether the members could sue on their own.

      1.    Identification of Members

      The Secretary of State challenges the ability of any members to sue,

arguing that Citizen Center failed to identify a single member who was

harmed. Sec’y of State’s Br. at 20. The district court did not address this

challenge. Nonetheless, we can affirm the dismissal on any ground

supported by the record. See Ridge at Red Hawk, L.L.C. v. Schneider, 493

F.3d 1174, 1178 n.4 (10th Cir. 2007). Thus, we will address the Secretary

of State’s challenge involving identification of the Citizen Center

members.

      For purposes of argument, we can assume that Citizen Center bore an

obligation to identify at least some of the members who were harmed. See

Summers v. Earth Island Inst., 555 U.S. 488, 498 (2009). Even with this

assumption, we would conclude that Citizen Center has satisfied its

obligation by identifying members being harmed.

      In addressing this issue, we can review the entire record to assess

Citizen Center’s standing. See N.H. Right to Life Political Action Comm.

v. Gardner, 99 F.3d 8, 16 (1st Cir. 1996). In the record on appeal, Citizen

Center presented affidavits identifying eleven individuals harmed by the

use of traceable ballots. R. vol. 2, at 250-57; R. vol. 3, at 394-415. And

these affidavits were in the district court’s record at the time of the ruling

                                      16
on the motion to dismiss. Thus, we conclude that Citizen Center has

sufficiently identified its individual members for purposes of standing.

      Because the affected members are sufficiently identified, we address

whether Citizen Center has adequately alleged the constitutional elements

of standing: injury in fact, causation, and redressability.

      2.    Injury in Fact

      Injury in fact involves invasion of a legally protected interest that is

concrete, particularized, and actual or imminent. Lujan v. Defenders of

Wildlife, 504 U.S, 555, 560-61 (1992); Clapper v. Amnesty Int’l USA, ___

U.S. ___, 133 S. Ct. 1138, 1147 (2013). An imminent or “threatened injury

must be certainly impending to constitute injury in fact, and . . .

allegations of possible future injury are not sufficient.” Clapper, ___ U.S.

___, 133 S. Ct. at 1147 (internal quotation marks omitted).

      The district court determined that no injury in fact existed because

absolute anonymity in voting is not a “legally protected federal interest.”

R. vol. 3, at 474-75. The clerks defend this conclusion. Clerks’ Br. at 16

(quoting R. vol. 3, at 472).

      We reject the court’s rationale because it conflates standing with the

merits. “For purposes of standing, the question cannot be whether the

Constitution, properly interpreted, extends protection to the plaintiff’s

asserted right or interest. If that were the test, every losing claim would

be dismissed for want of standing.” Initiative & Referendum Inst. v.

                                      17
Walker, 450 F.3d 1082, 1092 (10th Cir. 2006) (en banc). Rather, we must

assume for purposes of the standing inquiry that each claim is legally

valid. Id.

      Though we do not consider the merits in connection with standing,

we do consider whether the plaintiffs have a legal right to do what is

allegedly being impeded. Id. at 1093. For example, a plaintiff lacks

standing to complain about his inability to commit crimes because no one

has a right to commit a crime. Id.

      We must apply these principles to Citizen Center’s theories of injury,

analyzing the allegations in the amended complaint to determine if they

would constitute a concrete, particularized invasion of a right held by

members.

      a.     Citizen Center’s General Theories of Injury

      Citizen Center alleges injury to members based on their

      ●      desire to freely vote their consciences and

      ●      fears that government officials might learn how members voted
             by tracing their ballots.

R. vol. 1, at 38-45.

      This claim suggests two potential injuries:

      1.     the risk that election officials might determine how a member
             voted; and

      2.     a chilling effect on the members considering whether to vote.




                                      18
Citizen Ctr.’s Opening Br. at 16-19. These alleged injuries do not support

standing.

       i.    Risk that Election Officials Might Determine How a Member
             Voted

       Citizen Center alleges an injury in fact from the risk that election

officials could determine how a member voted. Id. at 18. This allegation

does not involve an injury in fact.

       To address this allegation, we must consider how this risk would be

affected by the use of traceable ballots. Citizen Center does not assert an

“abstract, freestanding right” to an untraceable ballot. Instead, Citizen

Center claims that the clerks’ use of traceable ballots burdens other rights

(the right to vote, engage in free speech, exercise the right to a secret

ballot, enjoy equal protection, and enjoy due process). Each of these rights

would allegedly be affected because of the risk that an election official

might trace a ballot and discover how a member voted.

       But that risk is speculative because of existing safeguards in the

Colorado Constitution. For example, that constitution forbids election

officials from inquiring about how a person voted. Colo. Const. art. VII,

§ 8.

       Citizen Center alleges that these safeguards might not prevent

election officials from tracing ballots and learning how members voted.

See R. vol. 1, at 28-31, 33-34. According to Citizen Center, this


                                      19
possibility is real because election officials occasionally traced the ballots

of public officials and the Jefferson County Clerk once disclosed the

electoral choices of 30 unnamed, but identifiable, voters. Id. at 26, 28, 30-

31.

      This possibility is speculative, for Citizen Center does not allege that

      ●     its members were among those whose ballots were traced, or

      ●     election officials are likely to trace any of the members’
            ballots.

In the absence of these allegations, Citizen Center simply suggests that

election officials might trace ballots and violate the Colorado Constitution

by investigating the electoral choices of particular individuals. This sort

of speculation does not suffice for standing. See City of Los Angeles v.

Lyons, 461 U.S. 95, 105 (1983) (standing cannot be based on speculation

that the plaintiff might be subjected to an illegal chokehold by a police

officer); O’Shea v. Littleton, 414 U.S. 488, 496-97 (1974) (speculative risk

of arrest is not an injury in fact). Thus, an injury in fact cannot come from

the risk that officials might trace a ballot.

      Relying on two cases from other circuits, Citizen Center argues that

an injury in fact arises from the risk that election officials might trace

ballots and disclose how a member voted. Citizen Ctr.’s Opening Br. at

16; see Stewart v. Blackwell, 444 F.3d 843, 854 (6th Cir. 2006), vacated,




                                       20
473 F.3d 692 (6th Cir. 2007) (en banc) (per curiam); Greidinger v. Davis,

988 F.2d 1344, 1352 (4th Cir. 1993). The two cases are distinguishable.

      In Greidinger v. Davis, the state conditioned registration to vote on

disclosure of the voter’s social security number. Id. at 1345. The court

did not expressly address standing, and the burden on the Greidinger

plaintiff differs from the burden on Citizen Center’s members.

      The Greidinger plaintiff refused to supply his social security number

to election officials, who then denied his application for voter registration.

988 F.3d at 1345-46. The Fourth Circuit Court of Appeals concluded that

the state’s requirement provided a condition on the plaintiff’s right to vote.

Id. at 1352.

      Our case is different. In Greidinger, the plaintiff was not allowed to

vote. Id. at 1345-46. Here, none of the Citizen Center members have been

told that they cannot vote. Instead, Citizen Center argues only that the use

of traceable ballots discourages voting. With the difference in

circumstances and absence of any discussion of standing, Greidinger

provides little guidance for our determination of standing.

      The injury in Stewart v. Blackwell stemmed from deficiencies in

voting equipment. Stewart, 444 F.3d at 846. A Sixth Circuit Court panel

concluded that the plaintiffs had standing because the deficiencies made it




                                      21
“inevitable” that mistakes had taken place and would continue. Id. 6 Here,

the Citizen Center members cannot plausibly argue that their votes will

inevitably be traced. Instead, the members can only speculate about this

possibility.

      Unlike the injuries at issue in Greidinger and Stewart, the alleged

injury here may never take place. For this risk of injury to take place,

three things would need to occur:

      1.       At least one member would vote.

      2.       One of the clerks would trace that member’s ballot.

      3.       The clerk would inquire into (and possibly reveal) the electoral
               choices after tracing the ballot.

This series of possibilities is too speculative to confer Article III standing.

See Clapper v. Amnesty Int’l USA, ___ U.S. ___, 133 S. Ct. 1138, 1147

(2013) (“[W]e have repeatedly reiterated that ‘threatened injury must be

certainly impending to constitute injury in fact,’ and that ‘[a]llegations of

possible future injury’ are not sufficient.” (second alteration in original)

(quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990))). Consequently,

Citizen Center lacks standing based on the potential for election officials

to determine how a member voted.




6
      The Sixth Circuit Court of Appeals later vacated the panel opinion
because the case had become moot. Stewart v. Blackwell, 473 F.3d 692
(6th Cir. 2007) (en banc) (per curiam).
                                        22
      ii.   The Chilling Effect on Members

      Citizen Center also alleges injury in part from the risk that traceable

ballots might chill members from freely voting their consciences. Citizen

Ctr.’s Opening Br. at 18-19. This alleged injury is not sufficiently

concrete to justify standing.

      The Supreme Court has never upheld standing based solely on a

governmental policy lacking compulsion, regulation, or constraints on

individual action. See Clapper v. Amnesty Int’l USA, ___ U.S. ___, 133 S.

Ct. 1138, 1153 (2013) (stating that the Supreme Court has never held that

“plaintiffs can establish standing simply by claiming that they experienced

a ‘chilling effect’ that resulted from a governmental policy that does not

regulate, constrain, or compel any action on their part”).

      To the contrary, the Supreme Court held in Laird v. Tatum, 408 U.S.

1, 13-14 (1972), that a chilling effect does not suffice as an injury in fact.

There, the plaintiffs invoked the First Amendment, alleging a chilling

effect from the existence of investigative activity. Laird, 408 U.S. at 10.

The Supreme Court rejected this argument: “Allegations of a subjective

‘chill’ are not an adequate substitute for a claim of specific present

objective harm or a threat of specific future harm.” Id. at 13-14.

      We interpreted Laird in Initiative and Referendum Institute v.

Walker, 450 F.3d 1082, 1089 (10th Cir. 2006) (en banc). In Initiative and

Referendum Institute, we addressed a first amendment challenge to a state

                                      23
constitutional provision. Initiative & Referendum Inst., 450 F.3d at 1085.

Based on Laird, we required the plaintiffs to present evidence that they had

intended to refrain from the desired activity because of a credible threat

that the government would enforce the restriction. Id. at 1089.

      This requirement is missing here because Citizen Center does not

provide plausible allegations that members intend to refrain from voting

because of the possibility that their ballots might be traced. Instead, the

members indicate in the amended complaint that they do intend to vote

despite the possibility of tracing. R. vol. 1, at 38. There Citizen Center

alleges that its members include electors who “intend to freely vote their

conscience in the 2012 primary and general, special district, municipal and

coordinated elections, and elections held thereafter in their respective

counties.” Id. 7

      Citizen Center’s alleged chill is too conjectural to establish an injury

in fact. See Laird, 408 U.S. at 13-14 n.7 (“Even assuming a justiciable

controversy, if respondents themselves are not chilled . . . [they] clearly

lack that ‘personal stake in the outcome of the controversy’ essential to

standing.” (quoting Baker v. Carr, 369 U.S. 186, 204 (1962))).

7
     Later, Citizen Center appeared to retreat from this allegation. For
example, at a hearing, Citizen Center’s counsel stated that whether
members would refrain from voting was “open to question” and that some
members were “considering not voting.” R. vol. 3, at 441. And at oral
argument in our appeal, Citizen Center’s counsel stated that members were
“concerned” and might not vote their consciences. Oral Argument at
11:34-13:57.
                                      24
Accordingly, Citizen Center lacks standing to pursue a claim that members

suffer a chilling effect.

      b.    The Equal Protection Claims

      For the federal and state equal protection claims, Citizen Center

alleges an additional injury in fact: the unequal imposition of the risk of a

traceable ballot and related ability to discover how a member voted,

depending on the location of the voter’s residence. Citizen Ctr.’s Opening

Br. at 17. At the pleading stage, this allegation is sufficient for an injury

in fact on the equal protection claims.

      Unequal treatment can serve as an injury in fact. Petrella v.

Brownback, 697 F.3d 1285, 1293 (10th Cir. 2012); see also 13A Charles

Alan Wright, Arthur R. Miller, & Edward C. Cooper, Federal Practice and

Procedure § 3531.6, at 454 (2008) (“The inequality itself is an injury that

is remedied by restoring equality.”). We applied this principle to voters in

American Civil Liberties Union of New Mexico v. Santillanes, 546 F.3d

1313 (10th Cir. 2008). There we held that in-person voters had standing to

challenge a photo identification requirement placed on individuals who

voted in person, but not by absentee ballot. Santillanes, 546 F.3d at 1318-

19. The injury in fact consisted of the unequal treatment between in-

person and absentee voters. Id. at 1319.

      Like the in-person voters in Santillanes, Citizen Center alleges an

injury in fact based on the difference in treatment. Members who live in

                                      25
counties that use traceable ballots are treated differently than voters living

in counties that use untraceable ballots. See R. vol. 1, at 37 (alleging that

Pitkin County protects secrecy in voting). Through these allegations,

Citizen Center has sufficiently pleaded an injury in fact from the unequal

treatment between individuals living in counties that use traceable ballots

and counties that use untraceable ballots. See Santillanes, 546 F.3d at

1319 (stating that “[s]tanding is not a proxy for ruling on the merits” and

that the “unequal treatment of in-person voters vis-à-vis absentee voters is

sufficient injury to confer standing” at the summary-judgment stage).

      c.      The Claims Involving Procedural Due Process

      Citizen Center claims denial of procedural due process under the

federal and state constitutions, relying on the alleged loss of ballot secrecy

as protected in the Colorado Constitution. Colo. Const. art. VII, § 8; R.

vol. 1, at 45-46, 50, 55. For the procedural due process claims, Citizen

Center relies on an additional injury in fact consisting of the violation of

members’ state constitutional rights (art. VII, § 8 and art. II, § 25).

      These claims are based on the absence of safeguards to protect the

liberty interest in secrecy of the ballot secured in the Colorado

Constitution. R. vol. 1, at 45-46, 55-56. This injury is concrete and

cognizable.




                                      26
     3.    Causation

     The clerks argue that Citizen Center cannot show causation because

it lacks an injury in fact. Clerks’ Br. at 38. This argument conflates

causation with injury in fact. The two are independent elements of

constitutional standing. Club Italia Soccer & Sports Org., Inc. v. Charter

Twp. of Shelby, Mich., 470 F.3d 286, 291 (6th Cir. 2006). Citizen Center

has sufficiently alleged causation.

     4.    Redressability

     An injury is redressable if it is likely to be redressed by a favorable

decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). The

clerks and the Secretary of State argue that Citizen Center has not shown

redressability. We disagree.

     a.    The Clerks’ Arguments

     The clerks separately challenge redressability on the claims

involving procedural due process and equal protection.

     i.    Procedural Due Process

     On the claims involving procedural due process, the clerks argue that

Citizen Center cannot show redressability because

     ●     it is asking for an injunction on practices no longer in place,
           and

     ●     Citizen Center has not explained how the clerks “could satisfy
           their constitutional or statutory obligations” without the
           challenged practices.


                                      27
Clerks’ Br. at 38-39. We reject both contentions.

      The clerks’ first contention is, in substance, one of mootness. We

rejected that argument above because the clerks continue to implement

some of the challenged practices.

      We assume, for the sake of argument, that the clerks’ second

contention is potentially viable as a redressability argument. But the

amended complaint does not support the clerks’ argument: There Citizen

Center alleges that another Colorado county uses untraceable ballots and

manages to comply with the state constitution. See R. vol. 1, at 37

(alleging that Pitkin County has complied with the Colorado Constitution

without violating secrecy in voting). Through this allegation, Citizen

Center has adequately pleaded facts indicating that the clerks could avoid

using traceable ballots.

      With this allegation, the proposed injunction would be likely to

provide redress because an injunction against the use of traceable ballots

would remedy the alleged denial of procedural due process. Thus, we

conclude that the claims involving procedural due process are redressable

against the clerks.

      ii.   Equal Protection

      On the equal protection claims, the clerks argue that they lack the

power to redress the alleged injury. We disagree.



                                     28
      The alleged injury involves inequality in the ballot processes for

voters in Pitkin County and voters in five other Colorado counties. The

court could remedy this injury by enjoining the clerks in the five counties

from conducting elections in a manner that would allow the use of

traceable ballots. See Heckler v. Mathews, 465 U.S. 728, 740 (1984)

(stating that a denial of equal treatment can be remedied by extending

benefits to the disfavored class). If judicial relief would prevent the five

counties from using traceable ballots, the alleged inequality would

disappear. Thus, the equal protection claims are redressable against the

clerks.

      b.    The Secretary of State’s Argument

      The Secretary of State denies authority to remedy the alleged

infirmities. Sec’y’s Br. at 27-30. We reject this argument.

      Under Colorado law, the clerks must consult with the Secretary of

State, whose approval is required for any ballot plan. Colo. Rev. Stat. § 1-

1-110(1); 8 Colo. Code Regs. § 1505-1:7. Because the Secretary of State’s

approval is required before the clerks can implement a ballot plan, the

federal claim for denial of procedural due process is redressable against

the Secretary of State. See Great Basin Mine Watch v. Hankins, 456 F.3d

955, 967 (10th Cir. 2006) (holding that the plaintiffs had shown a

redressable injury because the court could enjoin the defendant from

approving a project that would otherwise cause an injury). Despite the

                                      29
Secretary’s arguments, we cannot assume the clerks will proceed without

the required approval. See Int’l Union Auto., Aerospace & Agr. Implement

Workers of Am. v. Brock, 477 U.S. 274, 291-92 (1986) (refusing to assume

that agencies would disobey a directive by the Secretary of Labor).

      C.      Vagueness or Generality of the Request for a Secret Ballot

      The clerks argue that Citizen Center’s request for a “secret ballot” is

too “vague” or “generalized” for constitutional standing. 8 Clerks’ Br. at

39-40. This argument, consisting only of a single sentence and string-cite,

is invalid.

      Citizen Center identified the right being invoked (a secret ballot);

thus, the claim is sufficiently specific for constitutional standing. See FEC

v. Akins, 524 U.S. 11, 24-25 (1998) (holding that the inability to obtain

information, in relation to voting, is “sufficiently concrete and specific”

for constitutional standing); see also Bishop v. Bartlett, 575 F.3d 419, 425

(4th Cir. 2009) (“The deprivation of the right to vote is . . . a concrete

harm, and thus its widely shared nature does not preclude a finding that

[one of the plaintiffs] has suffered an injury in fact.” (citations omitted)).

And the widely shared nature of the injury would not preclude


8
      We assume, for purposes of argument, that the generalized nature of
a request could affect constitutional standing (as opposed to prudential
standing). Cf. Sac & Fox Nation of Mo. v. Pierce, 213 F.3d 566, 573 n.4
(10th Cir. 2000) (noting the tension in Supreme Court case law on whether
the generalized nature of a grievance affects constitutional standing or
prudential standing).
                                      30
constitutional standing. See Akins, 524 U.S. at 23. Thus, we reject the

clerks’ argument based on the vagueness or generality of the request for a

secret ballot.

IV.   The Clerks’ Motion to Dismiss for Failure to State a Valid Claim

      As discussed above, Citizen Center has standing on the claims

against the clerks and Secretary of State for denial of equal protection and

procedural due process.

      Invoking Rule 12(b)(6), the clerks moved in the alternative for

dismissal based on the failure to state a valid claim. Thus, we may affirm

the dismissal in favor of the clerks if the denial of procedural due process

and equal protection claims was deficient under Rule 12(b)(6). 9 Aguilera

v. Kirkpatrick, 241 F.3d 1286, 1290 (10th Cir. 2001). In applying Rule

12(b)(6), we accept all well-pleaded allegations in the amended complaint

and view them in the light most favorable to Citizen Center. SEC v.

Shields, 744 F.3d 633, 640 (10th Cir. 2014). We conclude that Citizen

Center’s allegations failed to state a valid claim for denial of procedural

due process or equal protection.

      A.    Procedural Due Process

      The claim involving procedural due process is facially deficient.

9
      The Secretary of State did not move for dismissal under Rule
12(b)(6). Thus, we need not address whether the claims against the
Secretary of State would have survived a motion to dismiss under Rule
12(b)(6). See Lawyer v. Hilton Head Pub. Serv. Dist. No. 1, 220 F.3d 298,
304 n.6 (4th Cir. 2000).
                                     31
      Citizen Center must satisfy two elements on the claim involving

procedural due process: (1) a constitutionally protected liberty or property

interest, and (2) a governmental failure to provide an appropriate level of

process. Couture v. Bd. of Educ. of Albuquerque Pub. Sch., 535 F.3d 1243,

1256 (10th Cir. 2008); Colo. Dep’t of Pub. Health v. Bethell, 60 P.3d 779,

786 (Colo. App. 2002). Because Citizen Center claims a liberty interest

under the state constitution, we determine the scope of that liberty interest

by reference to the state constitution. Montero v. Meyer, 13 F.3d 1444,

1447 (10th Cir. 1994). Doing so, we hold that Citizen Center lacks a

liberty interest in an untraceable ballot.

      Citizen Center has two live types of traceability claims: (1) the use

of potentially unique ballots; and (2) the use of potentially unique ballots

within a batch before certification. These uses would not implicate a right

safeguarded by the Colorado Constitution, for it prohibits only the use of

unique numbers to identify a voter in the event of an election contest.

      The Colorado Constitution provides:

            All elections by the people shall be by ballot, and
            in case paper ballots are required to be used, no
            ballots shall be marked in any way whereby the
            ballot can be identified as the ballot of the person
            casting it. The election officers shall be sworn or
            affirmed not to inquire or disclose how any elector
            shall have voted. In all cases of contested election
            in which paper ballots are required to be used, the
            ballots cast may be counted and compared with the
            list of voters, and examined under such safeguards
            and regulations as may be provided by law.

                                      32
Colo. Const. art. VII, § 8.

      Colorado courts have narrowly interpreted this language. See Jones

v. Samora, 318 P.3d 462, 470 (Colo. 2014); see also Marks v. Koch, 284

P.3d 118, 122 (Colo. Ct. App. 2011) (determining that secrecy in voting

was preserved when the elector’s identifying marks are kept secret). Under

this interpretation, voter secrecy is preserved when election officials do

not actually learn how an individual voted. See Marks, 284 P.3d at 122

(“[W]e conclude that the phrase ‘secrecy in voting’ . . . protects from

public disclosure of the identity of an individual voter and any content of

the voter’s ballot that could identify the voter.”). And the provision

against unmarked ballots simply bars election officials from marking

ballots with unique numbers. See Jones, 318 P.3d at 470. Thus,

traceability alone does not violate Colorado’s guarantee of ballot secrecy.

      In Jones v. Samora, the Colorado Supreme Court held that election

officials’ use of traceable ballots did not violate the Colorado Constitution.

Id. Jones involved election officials’ failure to remove ballot stubs from

absentee ballots. Id. at 465. With the stubs intact, the ballots became

traceable because election officials had access to a list of ballot stub

numbers that corresponded to the names and addresses of the voters. Id.

But “no one actually took this opportunity to violate voter secrecy.” Id. at

466. Thus, although the ballots in Jones were traceable, the Colorado


                                      33
Supreme Court held that the Colorado Constitution was not violated. Id. at

470.

       Because the Colorado Constitution does not protect against traceable

ballots, Citizen Center lacks a protected liberty interest. See Blake v.

Papadakos, 953 F.2d 68, 73 n.5 (3d Cir. 1992) (noting that a procedural

due process claim, based on a deprivation of a state property or liberty

interest, must fail when the state supreme court determined that no such

state interest exists). And without a protected liberty interest, the federal

and state claims for denial of procedural due process fail as a matter of

law. See, e.g., Curtis Ambulance of Fla., Inc. v. Bd. of Cnty. Comm’rs of

Shawnee Cnty., Kan., 811 F.2d 1371, 1375 (10th Cir. 1987) (federal right

to procedural due process); People, ex rel. A.W.R., a Child, 17 P.3d 192,

195 (Colo. App. 2000) (Colorado’s right to procedural due process under

art. II, § 25 of the state constitution); cf. People v. Zinn, 843 P.3d 1351,

1353 n.3 (Colo. 1993) (“In view of the circumstances of this case, the due

process guarantees of the Fifth and Fourteenth Amendments to the United

States Constitution and of article II, section 25 of the Colorado

Constitution may be deemed co-extensive.”).

       B.   Equal Protection

       The equal protection claims are based on inequality between the

balloting processes in different Colorado counties. Because Citizen Center

has not alleged that a county clerk discriminated between voters in the

                                      34
same county, the amended complaint does not suggest an equal protection

violation by any of the county clerks.

      “The Equal Protection Clause of the Fourteenth Amendment

commands that no State shall ‘deny to any person within its jurisdiction

the equal protection of the laws,’ which is essentially a direction that all

persons similarly situated should be treated alike.” City of Cleburne v.

Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985). In the context of

voting, the Supreme Court held in Dunn v. Blumstein that citizens enjoy “a

constitutionally protected right to participate in elections on an equal basis

with other citizens in the jurisdiction.” 405 U.S. 330, 336 (1972).

      “The crucial phrase in Dunn is ‘in the jurisdiction,’” 10 for each

Colorado county is its own “jurisdiction.” 11 Thus, in our case, the Equal


10
      Duncan v. Coffee Cnty., 69 F.3d 88, 93 (6th Cir. 1995).
11
      We have not addressed in a published decision whether each
Colorado county constitutes its own jurisdiction for purposes of the Equal
Protection Clause. On this issue, however, we are swayed by numerous
authorities reflecting the common-sense notion that counties operate as
independent jurisdictions or political subdivisions. See 6 West’s
Encyclopedia of American Law 293 (1998) (“[C]ounties . . . are separate
jurisdictions to the extent that they have powers independent of the federal
and state governments.”); Hobock v. Grant Cnty., No. 99-2194, 2000 WL
807225, at *2 (10th Cir. June 23, 2000) (unpublished) (“Counties in New
Mexico operate as independent political subdivisions.”); Coral Constr. Co.
v. King Cnty., 941 F.2d 910, 917 (9th Cir. 1991) (stating that two adjacent
counties constituted “separate jurisdiction[s]”); Hutto v. S.C. Ret. Sys., 899
F. Supp. 2d 457, 467 (D.S.C. 2012) (referring to counties as “independent
political subdivisions”); Mochizuki v. King Cnty., 548 P.2d 578, 580
(Wash. App. 1976) (per curiam) (“Counties are considered separate
political subdivisions” and are not “considered [agencies] of the state.”).
                                      35
Protection Clause requires only that each county treat similarly situated

voters the same.

      That took place here because in each jurisdiction (county), every

voter was treated alike. Thus, the allegations in the amended complaint

would not suggest a violation of the right to electoral participation equally

with others in the same jurisdiction. See Duncan v. Coffee Cnty., 69 F.3d

88, 93 (6th Cir. 1995) (rejecting an equal protection claim because each

voter in the school district was treated alike; disparities with electoral

processes in other school districts in the county were immaterial); Angel v.

City of Fairfield, 793 F.2d 737, 740 (5th Cir. 1986) (holding that an equal

protection claim was facially deficient because all qualified voters in the

city were treated alike).

      Citizen Center would expand the right to include equal participation

between counties, arguing that voters in different counties must be treated

alike. As discussed above, Citizen Center’s theory would go beyond the

right to intra-jurisdictional equality recognized in Dunn v. Blumstein, 405

U.S. 330, 336 (1972).

      Even if we were to accept Citizen Center’s theory in the abstract, it

would fail here against the county clerks. For the claims against the clerks

to succeed, Citizen Center would need to allege a basis to hold a county

clerk liable for inter-county disparities. See Cordi-Allen v. Conlon, 494

F.3d 245, 251 (1st Cir. 2007) (“[T]he proponent of the equal protection

                                      36
violation must show that the parties with whom he seeks to be compared

have engaged in the same activity vis-a-vis the government entity without

such distinguishing or mitigating circumstances as would render the

comparison inutile.”). No such basis exists in the amended complaint.

      Rather, Citizen Center argues that the different treatment resulted

from the actions of different county clerks, each a distinct governmental

entity. But each county clerk had power only within his or her county.

See Colo. Rev. Stat. § 1-1-110(1); see also Union Pac. R. Co. v. Alexander,

113 F. 347, 352-53 (D. Colo. 1901) (holding that the Colorado Constitution

did not authorize a county assessor “to perform the duties of his office

outside the county for which he was elected”). With this limitation of

authority, none of the county clerks could have violated the Equal

Protection Clause by failing to match what another clerk had done in a

different county.

      In the absence of an allegation that a county clerk treated voters in a

single county differently, Citizen Center failed to state a valid equal

protection claim against any of the county clerks. 12




12
     We are considering only the equal protection claims against the five
county clerks, not the Secretary of State. See League of Women Voters of
Ohio v. Brunner, 548 F.3d 463, 471 (6th Cir. 2008) (distinguishing
between a potential claim against county officials and a claim asserted
against the Secretary of State for discrepancies in the statewide voting
system).
                                      37
V.    Conclusion

      On the standing issues, we conclude that Citizen Center:

      ●     lacks standing on its claims regarding denial of substantive due
            process and the rights to vote and to free speech,

      ●     has standing on the federal claims against the Secretary of
            State and the clerks for denial of procedural due process and
            equal protection, and

      ●     has standing on the state claims against the clerks for denial of
            procedural due process and equal protection.

Thus, we affirm dismissal of the claims involving denial of substantive due

process, the right to vote, and the right to free speech.

      These conclusions would leave the claims involving denial of

procedural due process and equal protection. For these claims, we agree

with the clerks’ alternative argument for affirmance under Rule 12(b)(6).

      But the Secretary of State did not move for dismissal under Rule

12(b)(6). Thus, we reverse the dismissal of the federal claims against the

Secretary of State for denial of procedural due process and equal

protection. On these claims, we remand for further proceedings.




                                      38